Citation Nr: 0113386	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the veteran's discharge constitutes 
a bar to Department of Veterans Affairs (VA) pension 
benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from August 1952 to May 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Juan, Puerto Rice 
VA Regional Office (RO), which denied entitlement to 
nonservice connected pension.  During the course the appeal, 
in December 2000, the RO, issued an administrative decision, 
concluding that the veteran's undesirable discharge 
constituted a bar to VA benefits.  The RO issued a 
Supplemental statement of the case with the law and 
regulations addressing this issue.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a veteran as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran's DD-214 indicates that 
he was given an undesirable discharge from service under AR 
615 for "unfitness".  A form received from the National 
Personnel Records Center in St. Louis, Missouri indicated he 
received an other than dishonorable discharge due to 
unfitness.  The character and circumstances of his service 
could not be reconstructed.  It was reported that no records 
were on file and that they may have been destroyed in the 
fire at the Records Center in July 1973.  However, it does 
not appear that the RO contacted the Department of Defense to 
determine the character of the veteran's discharge or 
attempted to obtain the veteran's service personnel records.  
As noted by the veteran's representative, VA has a heightened 
duty to develop a claim in cases where the records were 
presumed destroyed.  See Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  

The representative also observed that the Army-Regulation 
(AR) 615-368 concerning "unfitness" discusses many things 
including a personality disorder.  Moreover, the 
representative noted that the claims folder contained service 
medical records of different veteran.  A review of AR 615-368 
discloses it concerned discharge due to unfitness 
(undesirable habits or traits of character).  A commanding 
officer's report was required, and a Board was to be convened 
using general court-martial jurisdiction.  If not retained in 
service, an undesirable Discharge, or a General Discharge, or 
an Honorable Discharge was to be recommended by the Board.  
As noted above, the copy of the DD 214 of record does not 
specify the type of discharge given.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Department 
of Defense (DOD) and obtain verification 
as to the classification of the veteran's 
discharge.  In addition, copies of any 
pertinent records concerning the 
discharge should be obtained and made a 
part of the claims folder.

2.  The RO should again contact the 
National Personnel Records Center in St. 
Louis, Missouri in an attempt to obtain 
copies of the veteran's service medical 
records as well as his service personnel 
records.

3.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.   If it is determined 
that the character of the veteran's 
service remains a bar to benefits, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



